Citation Nr: 1016863	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
left hand as due to a cold injury.

2.  Entitlement to service connection for arthritis in the 
left hip as due to a cold injury. 

3.  Entitlement to service connection for arthritis in the 
right hip as due to a cold injury. 

4.  Entitlement to service connection for arthritis in the 
left shoulder as due to a cold injury. 

5.  Entitlement to service connection for arthritis in the 
right shoulder as due to a cold injury. 

6.  Entitlement to service connection for bilateral lower 
extremity neuropathy as due to a cold injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to 
April 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and December 2007 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The issue of service connection for bilateral lower extremity 
neuropathy as due to a cold injury is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.   There is no competent evidence of record of a current 
left hand, right hip, or left shoulder disability.  

3.  There is no competent and credible evidence of record 
that shows that the Veteran's arthritis of the left hip is 
related to his in-service cold exposure and was first shown 
decades after discharge from service.

4.  There is competent evidence of record indicating that the 
Veteran's arthritis of the right shoulder is the result of a 
post service injury, and there is no competent evidence of 
record that relates it to in-service cold exposure. 


CONCLUSIONS OF LAW

1.  The Veteran does not have arthritis in the left hand, 
right hip, and left shoulder that is due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).  

2.  The Veteran's arthritis in the left hip and right 
shoulder is not due to disease or injury that was incurred in 
or aggravated by active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim.  The claimant should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
September 2007 and January 2008 correspondences.  These 
letters detailed the elements of a service connection claim, 
described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of how disability ratings and effective dates are 
assigned in the September 2007 and January 2008 letters.  The 
claim was readjudicated in a September 2008 statement of the 
case.  Thus, the Veteran has not been prejudiced by the later 
notice of the Dingess elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In an 
April 2007 VA memorandum, VA stated that the Veteran's 
service treatment records and service personnel records were 
no longer available and laid out the steps it took to obtain 
the Veteran's records.  VA informed the Veteran of its 
inability to obtain the service treatment records.  It asked 
the Veteran to submit a completed NA Form 13055, Request for 
Information to Reconstruct Medical Data.  The Veteran 
completed the form and indicated that the applicable dates 
was the entire year of 1955.  The RO stated that such dates 
were too vague, and the Board agrees.  Additionally, the RO 
attached a document entitled, "Deck Log Policy and 
Information related to requests from the Veterans 
Administration."  There it noted that deck logs rarely 
mentioned an individual's name.  Regardless, VA has conceded 
that the Veteran had cold weather exposure when he was in 
service.

VA has obtained VA treatment records.  It attempted to obtain 
private medical records from Samaritan Hospital but was told 
that there were no records pertaining to the Veteran.  The 
Veteran was informed of this in the September 2008 statement 
of the case.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
3.313, 3.316, and 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

As to the claims for service connection involving the left 
hand and right hip, there is no competent evidence of a 
current disability and no competent evidence of persistent or 
recurrent symptoms of a disability.  Without such evidence, 
no examination is required.

As to the claim for service connection for a left shoulder 
disability, the record shows that he complained of bilateral 
shoulder pain in 2003.  In 2005, an examiner stated that it 
was resolved.  In 2006, the Veteran reported waking up at 
night due to pain in either shoulder.  In 2008, the Veteran 
limited his complaints to his right shoulder.  At the times 
in 2005 and 2006, when the Veteran reported bilateral 
shoulder pain, the examiner diagnosed bilateral shoulder 
"pain" with no underlying disease process.  The Board finds 
that the diagnosis of pain does not constitute a current 
disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  To the extent that this can be 
argued to fall under the persistent or recurrent symptoms of 
a disability, the Board finds that the left shoulder may not 
be associated with service.  There are no treatment records 
from 1956 to 2003-a period of close to 50 years-pertaining 
to complaints for left shoulder pain.  The Board finds that 
such is evidence against the Veteran's claim and against a 
finding that it may be associated with service.  
Additionally, the examiner did not attribute the shoulder 
pain to service.  The Board concludes that an examination is 
not warranted for these three claims.  

As to the claims for service connection involving the left 
hip and right shoulder, while there is competent evidence of 
current disabilities, the Board finds that they may not be 
associated with service.  The Veteran's service records are 
missing; however, the Board cannot ignore the fact that the 
Veteran has no treatment records from 1956 to 2007-a period 
of over 50 years-pertaining to complaints for these 
disabilities.  The Board finds that such is evidence against 
the Veteran's claim.  He provided permission for VA to obtain 
some private medical records from 1958 (which no records were 
found), which shows possible post service treatment, but he 
indicated that such was for his feet.  When diagnoses were 
entered pertaining to the left hip and right shoulder, the 
medical professional did not attribute them to service or 
cold weather.  The Board concludes that an examination is not 
warranted for these two claims.  

Neither the Veteran nor his representative have identified, 
and the record does not otherwise indicate, any additional 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran's service treatment records 
and service personnel records are not available.  However, 
the Veteran submitted excerpts from his personnel file that 
showed he was aboard the USS Andromeda.  The RO researched 
the USS Andromeda and found that in July 1955 the ship sailed 
from Icy Cape and went around Pt. Barrow and then off to Cape 
Peary in Amundsen Gulf.  It was noted that during the 
operation that the ship's rudder broke in the ice and it was 
evacuated and towed back to Pt. Barrow then to Seattle.  The 
RO stated that the based on the information it was easy to 
concede that the Veteran was exposed to cold weather 
conditions but that the severity of the exposure could not be 
verified by any objective evidence.  

If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).There is also a heightened obligation to explain 
findings and to carefully consider the benefit-of-the-doubt 
rule in cases where presumed destroyed while in custody of 
the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Left Hand, Right Hip & Left Shoulder

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for left hand, right hip, and 
left shoulder disabilities due to cold weather.  There is no 
competent evidence in the record that the Veteran has a 
diagnosis of arthritis of the left hand, right hip, and left 
shoulder or any other disability associated with these 
joints.  In this regard, the Board notes that none of the VA 
treatment records show the Veteran complained of left hand 
pain and right hip pain (they show bilateral shoulder and 
left hip pain complaints).  In 2003, he complained of 
bilateral shoulder pain, which would include his left 
shoulder.  However, no medical professional ever diagnosed a 
disability due to the left shoulder pain.  Pain alone, 
without an underlying disease process, is not a disability 
for VA purposes.  Sanchez-Benitez, 259 F.3d at 1361.  

In order for service connection to be granted, the evidence 
must establish, among other things, that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In addition, Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, the RO conceded in-service cold exposure.  
Since separation, there has been no showing of a diagnosis of 
or treatment for a disability involving the left hand and 
right hip.  To the extent that the Veteran complained of left 
shoulder pain, there has been no diagnosis of a disability 
due to the left shoulder pain.  Without evidence of a current 
disability resulting from in-service cold exposure service 
connection for arthritis of the left hand, right hip, and 
left shoulder must be denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Arthritis of the left hip

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for arthritis of the left hip due 
to cold weather exposure.  The only note of a diagnosis of 
the Veteran's left hip is a March 2008 VA treatment note that 
stated the Veteran likely had osteoarthritis in the hip.  
Notably, the examiner made no comment as to the arthritis 
being due to cold weather exposure or to the Veteran's 
service in general.  This diagnosis was made more than 50 
years after his discharge from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  To the extent that the Veteran 
has alleged he has had problems in the left hip since 
discharge from service, the Board accords his statements 
essentially no probative value.  Of record are VA treatment 
records beginning in 2003, and the Veteran first complained 
of left hip pain in 2008.  This is evidence against a finding 
that the Veteran has had left hip pain for all these years.

In sum, the Board finds that although the RO conceded 
exposure to the cold weather, the Veteran's left hip 
disability was not shown for many years after service, and 
there is no competent and credible evidence relating the 
Veteran's current diagnosis of osteoarthritis of the left hip 
to military service.  Accordingly, the claim for service 
connection must be denied, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55. 

Arthritis of the Right Shoulder 

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for arthritis of the right 
shoulder due to cold weather.  The Veteran's VA treatment 
records show that the Veteran was treated several times for 
shoulder pain.  The first mention of bilateral shoulder pain 
was in March 2003, and it was noted that he injured his 
shoulders further by lifting heavy objects onto a shelf 
overhead.  In August 2007 it was noted that he had increased 
bilateral shoulder pain and a June 2008 MRI revealed 
degenerative changes and narrowing in the Veteran's right 
shoulder, consistent with injury.  

The Board notes that the Veteran has not reported having 
injured his right shoulder in service.  Rather, he alleges 
that the arthritis is a result of his exposure to cold 
weather in service.  No competent professional has attributed 
the diagnosis of arthritis of the right shoulder to the 
Veteran's service.  Additionally, this diagnosis was made 
well over 50 years after his discharge from service, which 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Without competent evidence linking the current 
diagnosis of arthritis of the right shoulder to service, 
service connection can not be granted, and continuity of 
symptomatology is not shown. 

In sum, the Board finds that although the RO conceded 
exposure to cold weather, the Veteran's right shoulder 
arthritis was not shown for many years after service, and the 
medical evidence of record relates the Veteran's arthritis of 
the right shoulder to a post service injury and not to in-
service cold exposure.  Accordingly, the claim for service 
connection must be denied, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for arthritis in the left hand as due to a 
cold injury is denied.

Service connection for arthritis in the left hip as due to a 
cold injury is denied. 

Service connection for arthritis in the right hip as due to a 
cold injury is denied. 

Service connection for arthritis in the left shoulder as due 
to a cold injury is denied. 

Service connection for arthritis in the right shoulder as due 
to a cold injury is denied. 


REMAND

The Board finds that further development is warranted for the 
issue of service connection for bilateral lower extremity 
neuropathy due to cold exposure.  As noted above, the RO has 
conceded cold exposure, and the Board finds that based upon 
the Veteran's service on a boat that was off of Alaska, such 
concession is appropriate.

After a careful review of the Veteran's claims file, the 
Board finds that it is unclear as to the nature and etiology 
of the Veteran's bilateral lower extremity neuropathy and 
that the Veteran should be afforded a VA examination.  In 
regard to diagnosis an October 2007 VA treatment note stated 
that the Veteran had no abnormalities of peripheral 
neuropathy of the lower extremities; however, in treatment 
notes in August 2007, October 2007, and March 2008 it stated 
that the Veteran had peripheral neuropathy of the bilateral 
lower extremities.  Secondly, August 2007 and March 2008 
treatment records show that the examiner diagnosed peripheral 
neuropathy and appeared to attribute it to frostbite in 1955.  
However, an October 2007 VA treatment note stated that the 
Veteran's symptoms sounded more like arterial insufficiency 
causing small fiber nerve damage from ischemia which can 
cause prolonged pain and could be superimposed on underlying 
vascular insufficiency.  

The RO should schedule the Veteran for a VA examination and 
the VA examiner should opine as to the nature and etiology of 
the Veteran's bilateral lower extremity neuropathy.  The VA 
examiner should state if the Veteran has a diagnosis and 
should then specifically opine if it is at least likely as 
not related to in-service cold exposure. 

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran by letter 
and request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of bilateral lower 
extremity neuropathy.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether the 
Veteran has a current diagnosed bilateral 
lower extremity neuropathy and, if so, 
whether any such disorder is at least as 
likely as not related to service, 
including in-service cold exposure.  The 
examiner is informed that the Board does 
not accept the Veteran's allegations of 
chronic lower leg pain since service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran an appropriate supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


